I vote to affirm the order appealed from. The relator was convicted of murder in the first degree in the Court of General Sessions in October, 1912, and is in the state's prison awaiting execution under that sentence. He seeks to be released on the ground that, by reason of chapter 548 of the Laws of 1912, entitled "An act to erect the county of Bronx," passed April 19th, 1912, the General Sessions of the county of New York had no jurisdiction to try and punish him for his offense, which was committed in the territory set off from the county of New York and formed into the county of Bronx. In the determination of this appeal it is not necessary to pass upon the constitutionality of that statute. If the statute is unconstitutional and void, the Court of General Sessions of the county of New York clearly had jurisdiction of his offense, because in law there was no new county of the Bronx, while if the statute is constitutional, equally that court had jurisdiction, for it is expressly provided that until the 1st of January, 1914, the courts of the county of New York and in the first judicial district shall retain and exercise in civil and criminal proceedings the same jurisdiction which they previously had. The statute cannot *Page 557 
be severed and some of its provisions held constitutional and some unconstitutional. They are but interdependent parts of a single harmonious scheme. Under the statute no judicial officers are to be elected in the new county until the date named, and the rejection of the provision continuing the jurisdiction of the courts of the county of New York till that time would leave an interval of nearly two years, during which the county would be without the local courts provided for by the Constitution. The statute must, therefore, be accepted or rejected in its entirety. Neither view can benefit the relator.